Citation Nr: 1021623	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches with 
dizziness.  

2.  Entitlement to service connection for disability 
manifested by insomnia.  

3.  Entitlement to service connection for disability 
manifested by fatigue.  

4.  Entitlement to service connection for disability 
manifested by decreased appetite.  

5.  Entitlement to service connection for disability 
manifested by loss of sex drive.  

6.  Entitlement to service connection for disability 
manifested by stiff joints of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The Veteran had active duty for training from September 1996 
to March 1997, and active duty from February 2003 to 
September 2004.  Service in Kuwait/Iraq from May 2003 to 
August 2004 is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2005 and May 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

This matter was remanded by the Board in February 2009.  The 
Board's remand orders have not been fulfilled, necessitating 
another remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board or the Court are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).  

The Board finds that a detailed discussion of the background 
associated with these claims is in order so that the reader, 
including especially the agency of original jurisdiction 
(AOJ) and the VA examiner, may fully understand the 
circumstances surrounding these claims.  

The record shows that the Veteran served in Kuwait/Iraq from 
May 2003 through August 2004 as a tracked vehicle repairer.  
There is no evidence that he was a combatant.  All of the 
captioned claims arise from his service during his tour in 
Kuwait/Iraq.  

The Veteran's original service treatment record (STR) file 
provided by the National Guard is of record.  Those records 
show routine medical reviews (Veteran's statements) and 
records of immunizations.  These records show no complaints 
from his active duty tour that included his deployment to 
Kuwait/Iraq.   

Of particular interest are two original documents provided by 
the National Guard that differ significantly from similar 
documents submitted by the Veteran at a later date.  
Specifically, a Standard Form 600, Chronological Record Of 
Medical Care, shows a single entry on the original form 
provided by the National Guard Bureau.  That entry shows that 
the Veteran was administered anthrax immunization on 
September 17, 2003; the entry is signed by a Registered 
Nurse.  Two similar documents received from the Veteran in 
June and October 2005 show the above entry on the first line, 
but also contains additional entries that are not on the 
originals, and are not even the same on the two later-
submitted copies.  All of the additional entries purport to 
show that the Veteran was seen complaining of symptoms 
related to the claimed disabilities.  These additional 
entries show only terse statements of complaints, with no 
indication of any treatment provided, and no signature of a 
care provider.  

Also of record is the Veteran's report of medical assessment 
dated in August 2004, the month before he left active duty, 
reporting no changes in his overall health since his last 
medical assessment/physical examination, and stating that he 
had no other questions concerning his health.  On a copy of 
that same document, received from the Veteran in June 2005, 
these entries have been changed to reflect a response that 
his overall health had worsened, and that he had questions.  

Because these medical records submitted by the claimant are 
at odds with the records submitted by the National Guard, 
careful analysis is required.  The copies submitted by the 
Veteran contain unsigned entries that relate only to the 
specific claims on appeal, and do not show any treatment or 
clinical analysis.  Although the Board does not have the 
forensic expertise to say whether the copies submitted by the 
Veteran were altered, the agency of original jurisdiction 
should take note of the discrepancies and point them out to 
the examiner who is called on to examine the Veteran.  

The Veteran has been afforded several VA examinations in 
connection with his claimed disabilities.  Also of record are 
reports of treatment at VA medical facilities, and reports 
from private care providers.  

Private medical reports from Dickson Medical Associates, 
dated in March, April, May, and July 2006, all noted that the 
Veteran had no joint pain or joint stiffness.  

The report of a September 2006 examination conducted by the 
Veteran's private physician, J.R., M.D., noted that the 
Veteran reported that he had a concussion three years 
earlier, and that he had bilateral ringing in the ears, 
dizziness, headaches, blurred vision, and brown/yellow 
discharge from the left ear.  Dr. R. noted that the source of 
his information was the Veteran.  Examination revealed no 
evidence of a head injury.  There were no facial 
abnormalities, and maxilla showed no abnormalities.  The 
Veteran reported muscle aches, but there was no reported 
localized joint pain, no localized joint swelling, and no 
neuromuscular, connective, or soft tissue complaints.  

Of record are documents from the Social Security 
Administration (SSA).  They show that, in a decision dated in 
November 2006, the Veteran was determined to be disabled 
effective August 15, 2004, because of chronic headaches, 
bilateral tinnitus, vertigo, and chronic sinusitis.  

Also of record is a letter from another private care 
provider, V.M., M.D., dated in May 2007.  Dr. M. stated that 
the Veteran had a history of severe headaches, with bilateral 
ringing in the ears, dizziness, blurred vision, and 
intermittent sinusitis.  Dr. M. stated that the Veteran 
attributed all of these to an episode that he said occurred 
in February 2004 when a .50 cal. machine gun was discharged 
by the Veteran's left ear.  Dr. M. stated that "I think all 
of these above diagnoses are compatible with the injury he 
sustained while in service."  

As noted, this case was remanded by the Board for additional 
development.  On remand, the AOJ was to take the steps 
necessary to determine when and where the Veteran's alleged 
exposure to acoustic trauma caused by the firing of a .50 
cal. machine gun near his left ear took place.  The Veteran 
was also to be asked to provide more details as regards his 
statement to Dr. J.R. in September 2006 that he had suffered 
a concussion about three years earlier.  Specifically, it was 
to be investigated whether the reported concussion related to 
the .50 cal. machine gun incident or was a result of a blow 
to the head.  On remand, the RO contacted the Veteran by 
letter to seek this information, but the Veteran failed to 
respond.  Because this case will be remanded for other 
reasons, the Veteran will be given another opportunity to 
submit the requested information.  

The AOJ was also asked to take the steps necessary to obtain 
any treatment records from Camp Shelby, Mississippi for the 
Veteran's brief assignment there in March 2005.  In response 
to this remand order, the RO sent two letters to Camp Shelby 
seeking that information, but got no response.  The Board 
notes that both letters were addressed to the Camp Shelby 
Public Affairs Office, and not to the medical facility at 
Camp Shelby.  More significantly, the Board is not convinced 
that all efforts to obtain these records have been exhausted, 
as is required by VA regulation.  See 38 C.F.R. § 3.159(c)(2) 
(VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile).  Here, the RO sent two letters to 
the Camp Shelby Public Affairs Office, and made no conclusion 
that the records sought do not exist or that further efforts 
to obtain those records would be futile; the AOJ merely noted 
in its supplemental statement of the case (SSOC) issued in 
February 2010 that they had not received any records from 
Camp Shelby.  The Board therefore must remand again in order 
that every reasonable effort to obtain these records be 
undertaken.  

The Board notes that added to the record following the 
Board's remand are additional records from the Dickson 
Medical Associates that show that the Veteran averred that he 
was injured in 2004 when a RPG (rocket-propelled grenade) 
blew up while he was in Iraq.  The Veteran averred that this 
explosion knocked him unconscious for four to five minutes, 
and he reported to have been diagnosed with traumatic brain 
injury at VA.  This is new information, and on remand the AOJ 
must also ask the Veteran to provide more details of this 
reported RPG injury that is not documented in the file.  

Finally, on remand, the Veteran was to be afforded a VA 
examination, which was provided.  However, the examination 
report is incomplete because the examiner did not provide 
opinions as requested, and the AOJ did not ensure that the 
Board's remand orders in this regard were fulfilled.  
Stegall, supra.  The 2009 VA examiner mentioned several 
symptoms that were not attributed to a known clinical 
diagnosis, but specific diagnoses were not made to account 
for the other complaints.  

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should undertake the 
development necessary to obtain forensic 
opinion evidence with regard to the 
various versions of the Standard Form 600 
and other forms used by the service 
department received from the Veteran in 
June, August, and October 2005.  They 
should be compared with those forms 
received directly from the service 
department.  Competent evidence should be 
sought as to whether the entries made on 
copies submitted by the Veteran 
represented original entries made by 
service department medical providers or 
by some other individual.  Resources 
available through VA's Office of the 
Inspector General may be helpful in 
obtaining such an opinion.  

2.  The AOJ should take the steps 
necessary to determine when and where the 
Veteran's alleged exposure to acoustic 
trauma caused by the firing of a .50 cal. 
machine gun near his left ear took place.  
The Veteran should also be asked to 
provide more details as regards his 
statement to Dr. J.R. in September 2006 
that he had suffered a concussion about 
three years earlier.  Specifically, it 
should be investigated whether the 
reported concussion related to the .50 
cal. machine gun incident, or as a result 
of a blow to the head.  The Veteran 
should also be asked to provide details 
regarding his averment to his private 
medical care providers that he suffers 
traumatic brain injury as a result of 
trauma associated with an RPG explosion 
in 2004.  

3.  The AOJ should also take the steps 
necessary to obtain any treatment records 
from Camp Shelby, Mississippi for the 
Veteran's brief assignment there in March 
2005.  The AOJ should ensure that this 
inquiry is addressed to the proper office 
at Camp Shelby, and should not cease 
attempts until all of the requirements of 
38 C.F.R. § 3.159(c)(2) have been met, 
i.e., there must be either notice from a 
competent source at Camp Shelby that the 
sought-after documents do not exist, or a 
formal finding by the AOJ listing the 
steps taken to find these records and 
concluding that further efforts to obtain 
the records would be futile.  

4.  After the above-requested development 
is undertaken, the AOJ should contact the 
examiner who examined the Veteran in 
August 2009 and ask him to provide the 
information specifically requested in the 
Board's previous remand.  Specifically, 
the examiner should (a) read the 
discussion that begins on page two, 
above, (b) provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed disability is 
etiologically related to the Veteran's 
military service, and (c) identify any 
objective indications the Veteran 
exhibits that cannot be attributed to a 
diagnosed illness or to a medically 
unexplained chronic multi-symptom 
illness.  The examiner must also 
specifically consider the service records 
received from the service department, 
which differ from the copies submitted by 
the Veteran, and any forensic opinion 
obtained by the AOJ.

A complete rationale should be given for 
any opinions and conclusions expressed.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate

5.  If the Veteran's August 2009 examiner 
is no longer available or is unable or 
unwilling to provide the information 
requested in the preceding paragraph, the 
Veteran should be afforded another VA 
examination by physician(s) qualified to 
render diagnoses as to the Veteran's 
claimed headaches with dizziness, 
insomnia, fatigue, decreased appetite, 
loss of sex drive, and stiff joints of 
the lower extremities.  The examiner(s) 
should read the discussion that begins on 
page two, above.  For any specifically 
diagnosed disability, the examiner(s) 
should provide an opinion as to whether 
it is at least as likely as not that the 
disability is etiologically related to 
the Veteran's military service.  (The 
examiner(s) should be directed to 
specifically consider the service records 
received from the service department, 
which differ from the copies submitted by 
the Veteran, and any forensic opinion 
obtained by the AOJ.)  The examiner 
should also identify any objective 
indications the Veteran exhibits that 
cannot be attributed to a diagnosed 
illness or to a medically unexplained 
chronic multisymptom illness.  A complete 
rationale should be given for any 
opinions and conclusions expressed.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

6.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

